[Cite as State v. Willeke, 2012-Ohio-1755.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. Patricia A. Delaney, P.J.
        Respondent                                Hon. William B. Hoffman, J.
                                                  Hon. Sheila G. Farmer, J.
-vs-
                                                  Case No. 12-CA-1
JOHN I. WILLEKE

        Petitioner                                OPINION




CHARACTER OF PROCEEDING:                       Writ of Habeas Corpus


JUDGMENT:                                      Dismissed


DATE OF JUDGMENT ENTRY:                        April 18, 2012


APPEARANCES:


Petitioner                                     Respondent

JOHN I. WILLEKE                                 NO APPEARANCE
5851 CO RD 9
Edison, Ohio 43320
Morrow County, Case No. 12-CA-1                                                             2

Hoffman, J.


       {¶1}   Petitioner, John I. Willeke, has filed a petition for Writ of Habeas Corpus

alleging unlawful detention based upon his contention that his indictment was defective.

We find it unnecessary to address the claims raised in the Petition because Petitioner

has failed to comply with the procedural requirements for a habeas petition.

       {¶2}   Petitioner captioned the petition as the “State of Ohio v. John I Willeke.”

For this reason, Petitioner has failed to name a proper Respondent.             See Tate v.

Bernard (Nov. 21, 2001), Trumbull App. No. 2001–T–0087, 2001 WL 1497206 (“the writ

will lie only against the individual who is directly responsible for keeping the petitioner in

custody”); Jackson v. State (Apr. 19, 2002), Cuyahoga App. No. 81007, 2002 WL

737495 (dismissal of petition for writ of habeas corpus appropriate when petitioner

named the state rather than the sheriff—his custodian as the respondent).

       {¶3}   A review of the complaint reveals Petitioner has also failed to attach the

necessary commitment papers in compliance with R.C. 2725.04(D).

       {¶4}   The Supreme Court has held failure to comply with this requirement is a

fatal defect which cannot be cured, “[C]ommitment papers are necessary for a complete

understanding of the petition. Without them, the petition is fatally defective. When a

petition is presented to a court that does not comply with R.C. 2725.04(D), there is no

showing of how the commitment was procured and there is nothing before the court on

which to make a determined judgment except, of course, the bare allegations of

petitioner's application.” Bloss v. Rogers, 65 Ohio St.3d 145, 602 N.E.2d 602.

       {¶5}   We find failure to include all pertinent commitment papers has made a

complete understanding of the petition impossible.
Morrow County, Case No. 12-CA-1                                                                 3


       {¶6}      We further note a “Court of Appeals [is] required to dismiss [a] petition for

habeas corpus sua sponte, where defendant failed to verify the petition for habeas

corpus, support his complaint with an affidavit specifying the details of the claim, attach

a copy of commitment or cause of detention to petition, name the correct respondent, or

attach an affidavit describing each civil action or appeal filed by the relator within

previous five years in any state or federal court. R.C. 2725.04(B, D), 2969.25.” Melton v.

State 2002 WL 31040689 (Ohio App. 8 Dist.).

       {¶7}      The petition filed does not contain an affidavit detailing Petitioner's prior

civil actions.

       {¶8}      Petitioner's failure to include these items requires dismissal of this case.

By: Hoffman, J.

Delaney, P.J. and

Farmer, J. concur

                                                 s/ William B. Hoffman _________________
                                                 HON. WILLIAM B. HOFFMAN


                                                 s/ Patricia A. Delaney _________________
                                                 HON. PATRICIA A. DELANEY


                                                 s/ Sheila G. Farmer __________________
                                                 HON. SHEILA G. FARMER
Morrow County, Case No. 12-CA-1                                                           4


            IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                               :
                                            :
       Respondent                           :
                                            :
-vs-                                        :         JUDGMENT ENTRY
                                            :
JOHN I. WILLEKE                             :
                                            :
       Petitioner                           :         Case No. 12-CA-1


              For the reasons stated in our accompanying Opinion, the petition for Writ

of Habeas Corpus is dismissed. Costs to Petitioner.




                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ Patricia A. Delaney _________________
                                            HON. PATRICIA A. DELANEY


                                            s/ Sheila G. Farmer __________________
                                            HON. SHEILA G. FARMER